296 F.2d 732
Louis G. IORI, Appellant,v.William SOTTILE, Appellee.
No. 19012.
United States Court of Appeals Fifth Circuit.
Dec. 21, 1961.

Appeal from the United States District Court for the Southern District of Fldrida; Joseph P. Lieb, Judge.
Jay H. Tiffin, Kenneth C. Tiffin, Tiffin & Tiffin, Boston, Mass., for appellant.
Vernon W. Turner, Turner & Hodson, Homestead, Fla., for appellee.
Before RIVES, CAMERON and BELL, Circuit Judges.
PER CURIAM.


1
On the basis of the findings of fact and conclusions of law entered by the district court with the controlling parts of which we are in agreement, the judgment of the district court is


2
Affirmed.